Chief Justice Robertbon
delivered the Opinion of the Court.
The only question presented in thiscaséis, whether an indictment,found against the defendant for importing slaves into this state, in violation of the statute of 1815, charges, with sufficient precision, an indictable offence.
An illegal importation is sufficiently charged in the indictment. If the charge as made, and reasonably construed, be admitted, there was an illegal importation of slaves by the defendant. The. indictment not only charges an illegal act of importation, but shows, prima facie, that it was not excused by any of the exceptions of tire statute.
It was not necessary to charge a sale of the imported slaves. Importation is one specific offence, anti subsequent sale is another and different infraction of* the law. The sale of an imported slave is made, by the statute, evidence that the importation was unlawful. But, in an indictment for illegal importation only,, it is not necessary to charge a sale, because that fact would only be evidence of the principal fact charged, and because the charge of illegal importation may be sustained without any proof of a sale.
We cannot perceive any substantial defect in the indictment. Wherefore, the circuit court erred in quashing it.
Judgment reversed, and cause remanded for further proceedings.